Citation Nr: 0013411	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  97-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from June 1969 to February 
1970.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), St. 
Paul, Minnesota, which denied service connection for a 
personality disorder, bipolar disorder and post-traumatic 
stress disorder.

At an October 1997 hearing on appeal, it was indicated that 
the veteran was requesting that several of the issues be 
withdrawn and limited his testimony to the issue set out on 
the title page.  As the veteran submitted a written request 
to withdraw the issue of service connection for post-
traumatic stress disorder and both he and his representative 
have contended that the personality disorder for which the 
veteran received treatment in service actually represented 
the onset of his current bipolar disorder, the Board of 
Veterans' Appeals (Board) has construed the veteran's 
remaining claim as entitlement to service connection for a 
bipolar disorder.


FINDINGS OF FACT

1.  On VA examination in January 1997, a diagnosis of bipolar 
disorder was made.

2.  Service medical records reflect that the veteran was 
treated for manifestations of anxiety, depression and a 
personality disorder in service in January 1970.

3.  The VA examiner, in January 1997, indicated that the 
veteran's bipolar disorder was apparently initially 
experienced in January 1970 and that this would be easily 
verifiable by the January 1970 service medical records, which 
were not then available.



CONCLUSION OF LAW

The claim of entitlement to service connection for a bipolar 
disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, when the veteran was examined by the VA 
in January 1997, the veteran's service medical records were 
as yet unavailable for review.  Based upon the information 
provided by the veteran, some of which is confirmed in the 
service medical records, obtained in July 1999, the examiner 
concluded that the veteran was clearly experiencing severe 
and chronic symptoms of bipolar disorder which apparently 
were initially experienced in January 1970 when the veteran 
was treated at Chelsea Naval Hospital.  The Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim is well-
grounded,  and the veteran's initial burden has been met, and 
VA is obligated under 38 U.S.C. § 5107(a) to assist the 
veteran in developing the facts pertinent to the claim.


ORDER

The claim of entitlement to service connection for a bipolar 
disorder is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for a 
bipolar disorder is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

As noted above, the examiner in 1997 reported that the 
veteran's bipolar disorder was apparently initially 
experienced by the veteran in service.  It was indicated that 
this was based on treatment information provided by the 
veteran and that the treatment would be easily verifiable 
based on the veteran's January 1970 service medical records.  
As the veteran's service medical records were recently 
secured, the veteran's claim will be REMANDED to the RO for 
the following action:

1.  The RO should schedule the veteran 
for a VA examination by a board of two 
psychiatrists.  The psychiatrists are 
requested to review the veteran's claims 
file, including the service medical 
records, the VA report of examination and 
all VA and private treatment records.  
The veteran should then be examined.  All 
necessary tests and studies should be 
conducted.  Based on that examination, an 
interview with the veteran and a review 
of the record, the psychiatrists should 
proffer an opinion, with supporting 
analysis, as to whether it is at least as 
likely as not that the veteran's 
symptomatology  demonstrated in January 
1970 during service represented the onset 
of his current bipolar disorder.  Reasons 
and bases for all conclusions should be 
provided.

2.  After completion of the above, the RO 
should review the veteran's claim for 
service connection for a bipolar 
disorder.  If the determination made is 
unfavorable to the veteran, a 
supplemental statement of the case that 
sets forth the evidence received since 
the September 1999 supplemental statement 
of the case should be provided to the 
veteran and his representative and they 
should be given an opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
obtain additional medical information.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals





 


